DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 39, and dependents, is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 39, and dependents thereof of copending Application No. 15/891,879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding Claim 39, the reference patent application claims (see Clm. 1) a method of administering a therapeutic agent to a CNS of a subject (see Clm. 1, preamble), comprising:
	Injecting a therapeutic agent into a first CSF region (see Clm. 1, Cl. 1);
	Infusing a hyperosmotic fluid systemically (see Clm. 1, Cl. 3); and

The dependent claims fail to make any additional contributions over the reference patent application.
	Clm. 2 and 3 fail to make a contribution over Clm. 7 of the reference patent application inasmuch as the first and second CSF regions are either the same or different, whereby there are only a finite number of possible CSF regions and therefore selecting one specific CSF region (either the same or different) to satisfy the requirement of Clm. 1 that fluids be delivered to both first and second CSF regions is therefore obvious.
	Clm. 4 merely recites certain options of the finite number of potential CSF regions whereby resolving the subject matter of Claim 7 of the reference patent application to practice would obviously include selecting from the three claimed CSF regions.
	Clm. 17 merely recites “intravascularly” which is understood to be a known suitable type of “infusing… systemically” as recited in reference patent Clm. 1.
	Clm. 24 merely recites one specific therapeutic known to the prior art – see especially Clm. 24 of the reference application, the claims reciting only known species of “therapeutic” fluid agents.

	Clm. 36 merely claims two of the three finite possibilities for the temporal relation between the claimed injecting/infusing steps of Clm. 1 – i.e. the fluids can either be administered simultaneously, the first therapeutic agent first, or the first therapeutic agent after. As such, Clm. 39 fails to make a contribution over the claimed subject matter of the reference patent application.
	Clm. 41 likewise only recites one of two possible outcomes for reducing the claimed invention to practice – i.e. the fluid is injected constant or non-constant.
	Clm. 42 likewise only recites one of two possible outcomes for reducing the claimed invention to practice – i.e. the same conduit or different conduits.
	Clm. 43 fails to define or distinguish over the claims of the reference patent inasmuch as a generic “second therapeutic agent” is incredibly broad and would cover any of the known possible treatment scenarios including – for example – injecting a sedative before performing the surgical procedure.
	Regarding Claim 45-47, the claims merely recite specific, known species of hyperosmotic and isotonic/hypotonic fluids which would have been obvious to resolve the generic, genera recited in the claims of the reference patent application.

	Examiner further directs Applicant’s attention to the prior art, as applied below, which resolve a number of secondary references which would have been obvious to apply to the claims of the reference patent application to resolve the claimed invention to practice such that the instant claims do not make a novel, non-obvious contribution over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 39 is/are objected to because of the following informalities:  the claim recites, “administering a therapeutic agent to the central nervous system… of the subject” [emphasis added]. 
Firstly, it is noted that “the subject” is not first introduced in the preamble in association with the CNS. Secondly, “the central nervous system” should be introduced using the indefinite article “a” as opposed to the definite article “the”. Specifically, the claim should read “A method of administering a therapeutic agent to a central nervous system (CNS) of a subject, comprising:” [emphasis added]



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 41, “substantially constant flow rate” is a relative term of degree which renders the claim indefinite. The term “substantially” as it pertains to the “constant flow rate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear, within the context of the specification, how much variation in the injection flow rate is permissible while still being considered “substantially constant”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39, 3, 4, 17, 24-29, 36, 41, 43, 45, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0360699 (“Verma”) in view of U.S. Patent No. 6,436,708 (“Leone”) and U.S. Publication No. 2009/0312770 (“Kozai”).
Regarding Claim 39, Verma discloses a method of administering a therapeutic agent to the CNS of a subject (Abstract), the method comprising:
injecting a therapeutic agent into a first cerebrospinal fluid (CSF) region of the subject (see Abstract; Par. 4, 43, 47, 49…etc.); and
injecting an isotonic fluid (RE: artificial CSF- Par. 66 – see also “saline” which when generically recited is understood to reference isotonic 0.9% saline solutions) 
Verma discloses the invention substantially as claimed except for further “infusing a hyperosmotic fluid systemically”. However, Verma does disclose that the described techniques of enhancing agent delivery may be used in various combinations with other techniques (Par. 48, 51). The prior art discloses that techniques are known in the art to enhance intraparenchymal uptake and assist in the delivery of medicaments within the CSF involving the use of hyperosmotic fluid delivery. For example, Leone describes a method of systemic delivery of a hyperosmotic fluid (e.g. mannitol) to assist in uptake of the therapeutic agent (Col. 3, Ln. 24-28; Col. 6, Ln. 4-5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to combine to the methods of Verma an infusion of hyperosmotic fluid (e.g. mannitol) systemically, as disclosed by Leone, in order to assist in the intraparenchymal uptake of the therapeutic agent via a combined methodologies approach thereby increasing the CSF/ICP pressure via direct infusion of high volumes and dropping the interstitial pressure to thereby enhancing circulation of the CSF.
Should Examiner’s arguments that aCSF is understood to be “isotonic” inasmuch as its specifically designed to replicate the ion concentration composition of endogenous CSF not be found persuasive the following is presented. Kozai discloses that aCSF should be “aqueous, biocompatible, isotonic, and/or has a pH similar to the natural extracellular environment of the brain” (Par. 22). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide an explicitly isotonic aCSF to practice the modified method of Verma, as 
Regarding Claim 3, Verma discloses that that the first region and the second region may be the same (see Par. 81-84; Figs. 9A-9C).
Regarding Claim 4, Verma discloses the first and second CSF regions are selected from the group consisting of the cerebroventricular, cisternal, or intrathecal spaces (Par. 67).
Regarding Claim 17, Leone provides for systemic infusion of the hyperosmotic fluid (see above), whereby intravascular infusion is merely one of the known, finite manners in which such a fluid can be delivered “systemically” with intravascular application being clearly implied by the disclosure of Leone (see particularly the incorporation by reference of “Rosenberg G. A. et al. 1980” which specifically contemplates intravenous infusion of the hyperosmotic solution).
Regarding Claims 24 or 25, Verma discloses that the therapeutic agent may comprise a polynucleotide (Par. 46) or a vector comprising recombinant polynucleotides (Par. 46).
Regarding Claim 26, while Verma does not explicitly disclose the viral vector (Par. 46) which can be useful to the therapeutic agent, Examiner submits that an AAV is merely one, old-hat and well-known viral vector appreciated in the art which would have been obvious for the ordinary artisan to select as a specific species within the broader genus identified by Verma.

	Regarding Claims 28 and 29, the therapeutic agents identified by Verma include biologics and non-small molecule agents (Par. 46).
Regarding Claim 36, Verma, as modified by Leone, provides for the step of injecting the therapeutic agent into the first CSF region occurs before or during the systemic infusion step (Col. 3, Ln. 20-27, 34-36; Col. 6, Ln. 1-5 – Leone).
Regarding Claim 41, Verma discloses the invention substantially as claimed except for explicitly disclosing that the isotonic or hypotonic fluid are injected into the CSF region is performed at a “substantially constant flow rate”. However, Examiner notes that an injection must be performed at either a “substantially constant” rate or a non-constant rate – whereby Examiner submits that absent direction to the contrary a user would have found it a matter of mere obvious design choice to inject the fluid of Verma “substantially constant” via a smooth, constant depression of the syringe plunger, as opposed to randomly varying the flow rate – particularly inasmuch as this “substantially constant” flow rate is never recited by the instant specification as solving any particular problem or conveying any specific benefit.
Regarding Claim 43, Verma discloses that injections into the CSF region should be made under “anesthesia” (Par. 88). Likewise, Leone also contemplates treatment under “general anesthesia” – specifically using “ketamine/xylazine” intraperitoneally – a type of systemic injection. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a systemically injected general 
Regarding Claim 45, Verma, as modified by Leone, discloses the hyperosmotic fluid comprising mannitol (see above).
Regarding Claim 46, Verma discloses the isotonic fluid comprises an artificial cerebrospinal fluid.
Regarding Claim 48, Verma, as modified by Leone, provides for the step of injecting the therapeutic agent into the second CSF region occurs during the systemic infusion step (Col. 3, Ln. 20-27, 34-36; Col. 6, Ln. 1-5 – Leone).

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0360699 (“Verma”) in view of U.S. Patent No. 6,436,708 (“Leone”) and U.S. Publication No. 2009/0312770 (“Kozai”) as applied above, and further in view of U.S. Publication No. 2005/0245880 (“Howlett”)
	Regarding Claim 42, Verma, as modified above, discloses the invention substantially as claimed except that the injection to the first and second CSF regions are performed using the “same conduit”. Inasmuch as Verma contemplates injections to .
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0360699 (“Verma”) in view of U.S. Patent No. 6,436,708 (“Leone”) and U.S. Publication No. 2009/0312770 (“Kozai”) as applied above, and further in view of U.S. Publication No. 2006/0184098 (“Barnitz”).
	Regarding Claim 47, Verma, as modified above, discloses the invention substantially as claimed except that the isotonic aCSF comprises an “oxygenated fluid”. However, Barnitz discloses a method of treating diseases of the nervous system via an aCSF fluid which is oxygenated (Par. 6) in order to provide nutrients and oxygen into the CSF region. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the aCSF of the modified invention of .
Claim(s) 39, 2-4, 17, 24-29, 36, 41-43, 45, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,641,749 (“Yan”) in view of U.S. Publication No. 2018/0228970 (“Wostyn”), U.S. Patent No. 6,436,708 (“Leone”), and U.S. Publication No. 2009/0312770 (“Kozai”).
Regarding Claims 39, Yan discloses a method of administering a therapeutic agent to a CNS of a subject (see Col. 3, Ln. 65 – Col. 4, Ln. 54), the method comprising:
	Injecting a therapeutic agent (RE: GDNF protein product) into a first CSF region of the subject (RE: “intrathecal or intracerebral route [intraventricular]” – see Col. 18, Ln. 36-39).
	Yan discloses the invention substantially as claimed except that the method further comprises delivering a second injection to a second CSF region. However, in the treatment of glaucoma (the intended goal of the treatment of Yan) it is known in the art – see Wostyn – to establish fluid communication between a fluid reservoir (60) and a CSF location (V, I; Par. 96), a fluid within the fluid reservoir having a hydraulic pressure at or above an intracranial pressure (Abstract; Par. 1, 100) in order to raise the ICP and improve CSF flow and turnover (RE: inducing convective flow; Abstract; Par. 1) to thereby improve patient outcomes for treatment of glaucoma. Wostyn, discloses the fluid reservoir may comprise a fluid which is isotonic (RE: artificial CSF – Par. 13).  

	Yan, as modified, discloses the invention substantially as claimed except the method further includes systemic infusion of a hyperosmotic fluid. However, the prior art discloses that techniques are known in the art to enhance intraparenchymal uptake and assist in the delivery of medicaments within the CSF involving the use of hyperosmotic fluid delivery. For example, Leone describes a method of systemic delivery of a hyperosmotic fluid (e.g. mannitol) to assist in uptake of the therapeutic agent (Col. 3, Ln. 24-28; Col. 6, Ln. 4-5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to combine to the methods of Yan an infusion of hyperosmotic fluid (e.g. mannitol) systemically, as disclosed by Leone, in order to assist in the intraparenchymal uptake of the therapeutic agent via a combined methodologies approach thereby increasing the CSF/ICP pressure and dropping the interstitial pressure and thereby enhancing CSF circulation.
Should Examiner’s arguments that aCSF is understood to be “isotonic” inasmuch as its specifically designed to replicate the ion concentration composition of endogenous CSF not be found persuasive the following is presented. Kozai discloses that aCSF should be “aqueous, biocompatible, isotonic, and/or has a pH similar to the natural extracellular environment of the brain” (Par. 22). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made 
Regarding Claims 2 and 3, Yan discloses the therapeutic agent can be introduced via the intrathecal or intracerebral route (intraventricularly) (Col. 18, Ln. 36-39). Wostyn discloses that the fluid used to raise the ICP/CSF pressure and uptake/flow can be provided via the intrathecal or intraventricular route (Abstract). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to practice the modified invention of Yan to deliver the therapeutic agent to either the intrathecal or ventricular space and deliver the CSF enhancing volume to any of the cisterns, ventricles, or intrathecal space – whereby it would have been obvious to select from any of those proposed combinations such that the CSF regions are the
Regarding Claim 4, Yan, in view of Wostyn, discloses the first and second CSF regions are selected from the group consisting of the cerebroventicular, cisternal, or intrathecal spaces (see Col. 18, Ln. 36-39 – Yan; see Abstract – Wostyn). 
Regarding Claim 17, Leone provides for systemic infusion of the hyperosmotic fluid (see above), whereby intravascular infusion is merely one of the known, finite manners in which such a fluid can be delivered “systemically” with intravascular application being clearly implied by the disclosure of Leone (see particularly the incorporation by reference of “Rosenberg G. A. et al. 1980” which specifically contemplates intravenous infusion of the hyperosmotic solution).

	Regarding Claim 27, Yan discloses that the therapeutic agent may be, inter alia, proteins (Abstract).
	Regarding Claims 28 and 29, the therapeutic agents identified by Yan include biologics and non-small molecule agents (Abstract; Col. 18, Ln. 36-56).
Regarding Claim 36, Yan, as modified by Leone, provides for the step of injecting the therapeutic agent into the first CSF region occurs before or during the systemic infusion step (Col. 3, Ln. 20-27, 34-36; Col. 6, Ln. 1-5 – Leone).
Regarding Claim 41, Yan, as modified by Wostyn, contemplates injecting the isotonic fluid into the CSF region is performed at a substantially constant flow rate (Par. 36, Wostyn – RE: the “optimal infusion rate”).
Regarding Claim 42, Yan, as modified, discloses the invention substantially as claimed except that the injecting the therapeutic agent into the first a cerebrospinal fluid (CSF) region of the subject and injecting the isotonic or hypotonic fluid into the second cerebrospinal fluid (CSF) region are performed using the same conduit. However, in instances where the injections are provided to the same region of the CSF it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the same conduit for injection as to avoid creating two separate puncture sites to the CSF space – the risks of additional puncture sites increasing the risk of damage to the tissues, CSF leaks, and the like. 

Regarding Claim 45, Yan, as modified by Leone, discloses the hyperosmotic fluid comprising mannitol (see above).
Regarding Claim 46, Yan, as modified by Wostyn, discloses the isotonic fluid comprises an artificial cerebrospinal fluid.
Regarding Claim 48, Yan, as modified by Leone, provides for the step of injecting the therapeutic agent into the second CSF region occurs during the systemic infusion step (Col. 3, Ln. 20-27, 34-36; Col. 6, Ln. 1-5 – Leone).
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,641,749 (“Yan”) in view of U.S. Publication No. 2018/0228970 (“Wostyn”), U.S. Patent No. 6,436,708 (“Leone”), and U.S. Publication No. 2009/0312770 (“Kozai”) as applied above, and further in view of U.S. Publication No. 2006/0184098 (“Barnitz”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/11/2022